 



Exhibit 10.2

(COMPUTER ASSOCIATES LOGO) [y67712y6771200.gif]

Computer Associates International, Inc.
Incentive Stock Option Certificate

     



         

--------------------------------------------------------------------------------

Name of Option Holder
 

--------------------------------------------------------------------------------

EMPLID    

     
Option Number
  Option
 
   
Total Number of Shares Granted
  **Total Granted**
Option Date
  Option Date
Exercise Price Per Share
  Ex Price



    INCENTIVE STOCK OPTION granted by Computer Associates International, Inc., a
Delaware corporation, (the “Company”) to the above-named option holder (the
“Optionee”), an employee of the Company or one of its subsidiaries, pursuant to
the Computer Associates International, Inc. 2002 Incentive Plan (the “Plan”),
the terms of which are incorporated herein by reference and which, in the event
of any conflict, shall control over the terms contained herein.   1.   Grant and
Vesting Option
Subject to the vesting schedule below, the Company hereby grants to the Optionee
an option to purchase on the terms herein provided a total of the number of
shares of common stock, $.10 par value, of the Company set forth above, at an
exercise price per share as set forth above.       This option may be exercised
only with respect to the portion thereof that is vested. The Optionee’s option
to exercise this option shall become vested in annual increments on the
anniversary dates of the granting of this option according to the following
vesting schedule:

              Percentage (%) of Option Shares With Respect to Which Anniversary
Date

--------------------------------------------------------------------------------

  Optionee Has a Vested Option to Exercise

--------------------------------------------------------------------------------

1st
    34 %
2nd
    33 %
3rd
    33 %



    Vested options shall be calculated only in terms of full years (for example,
from one anniversary date to the next) and no partial vesting credit shall be
given for partial years of employment.       This option shall expire and shall
not be exercisable after the expiration of ten (10) years from the date it is
granted.   2.   Stock to be Delivered
Stock to be delivered upon the exercise of this option may constitute an
original issue of authorized stock or may consist of treasury stock.   3.  
Exercise of Option
Each election to exercise this option shall be made by delivering to the Company
or its agent a properly executed exercise notice, together with irrevocable
instructions to a broker to deliver promptly to the Company the amount of sale
or loan proceeds with respect to the portion of shares to be acquired upon
exercise. Exercise of this option will not be permitted if the Company
determines, in its sole and absolute discretion, that issuance of shares at that
time could violate any law or regulation.       In the event an option is
exercised by the executor or administrator of a deceased Optionee, or by the
person or persons to whom the option has been transferred by the Optionee’s will
or the applicable laws of descent and distribution, the Company shall be under
no obligation to deliver stock there under unless and until the Company is
satisfied that the person or persons exercising the option is or are the duly
appointed executor(s) or administrator(s) of the deceased Optionee or the person
to whom the option has been transferred by the Optionee’s will or by the
applicable laws of descent and distribution.

 



--------------------------------------------------------------------------------



 



4.   Payment for and Delivery of Stock
Payment in full by cash, certified check, bank draft, wire transfer or postal or
express money order shall be made for all shares for which this option is
exercised at the time of such exercise, and no shares shall be delivered until
such payment is made.       Alternatively, payment may be made by (i) delivering
to the Company a properly executed exercise notice, together with irrevocable
instructions to a broker to deliver promptly to the Company the amount of sale
or loan proceeds with respect to the portion of the shares to be acquired upon
exercise having a Fair Market Value on the date of exercise equal to the sum of
the applicable portion of the exercise price being so paid, (ii) tendering to
the Company (by physical delivery or by attestation) certificates representing
shares of outstanding common stock, par value $.10, of the Company that have
been held by the Optionee for at least six months prior to exercise, having a
Fair Market Value on the day prior to the date of exercise equal to the
applicable portion of the exercise price being so paid, together with stock
powers duly executed and with signature guaranteed; or (iii) any combination of
the foregoing. Notwithstanding the foregoing, a form of payment will not be
available if the Company determines, in its sole and absolute discretion, that
such form of payment could violate any law or regulation.       The Company
shall not be obligated to deliver any stock unless and until (i) satisfactory
arrangements have been made with the Company for the payment of any applicable
tax withholding obligations, (ii) all applicable federal and state laws and
regulations have been complied with, (iii) in the event the outstanding common
stock is at the time listed upon any stock exchange, the shares to be delivered
have been listed, or authorized to be listed upon official notice of issuance
upon the exchanges where it is listed, and (iv) all legal matters in connection
with the issuance and delivery of the shares have been approved by counsel of
the Company. The Optionee shall have no rights of a stockholder until the stock
is actually delivered to him.   5.   Recovery and Reimbursement of Option Gain
The Company shall have the right to recover, or receive reimbursement for, any
compensation or profit realized by the exercise of this option or by the
disposition of any option shares to the extent that the Company has such a right
of recovery or reimbursement under applicable securities laws.   6.  
Nontransferability of Option
This option may not be transferred by the Optionee otherwise than by will or the
laws of descent and distribution, and during the Optionee’s lifetime this option
may be exercised only by the Optionee.   7.   Termination of Employment
Upon termination of employment, other than termination of employment by reason
of (i) Retirement, as defined in the Plan, (ii) disability, or (iii) death, any
portion of this option that has not become vested as of the date of termination
shall immediately terminate and any portion of this option that has already
vested as of such date shall terminate thirty (30) days after termination of
employment or the expiration date of the option, whichever occurs first.   8.  
Retirement
In the event of the Optionee’s Retirement, as defined in the Plan, from the
employ of Company or any subsidiary, any portion of this option that has not
become vested as of the date of Retirement shall immediately terminate and any
portion of this option that has already vested as of such date shall terminate
one (1) year after such retirement or on the expiration date of the option,
whichever occurs first.   9.   Disability
In the event of termination of employment of the Optionee because of disability,
any unexercised portion of this option held by the Optionee at the date of such
termination (vested and unvested) will immediately become exercisable in full
and will remain exercisable by the Optionee for a period of one (1) year or the
remaining term of the option, whichever is shorter.   10.   Death
If an Optionee dies while employed by the Company, any unexercised portion of
this option held by the Optionee at his date of death (vested and unvested) will
immediately become exercisable in full and will remain exercisable by the estate
of the deceased Optionee or the person given authority to exercise his options
by his will or by operation of law for a period of one (1) year or the remaining
term of the options, whichever is shorter.   11.   Changes In Stock
In the event of any stock split, reverse stock split, dividend or other
distribution (whether in the form of cash, shares, other securities or other
property), extraordinary cash dividend, recapitalization, merger, consolidation,
split-up, spin-off, reorganization, combination, repurchase or exchange of
shares or other securities, the issuance of warrants or other rights to purchase
shares or other securities, or other similar corporate transaction or event, the
number and kind of shares of stock of the Company covered by this option, the
option price and other relevant provisions may be appropriately adjusted by the
Compensation and Human Resource Committee, in its discretion, to the extent
necessary to prevent dilution or enlargement of the benefits or potential
benefits intended to be provided by this option. Any such determinations and
adjustments made by the Compensation and Human Resource Committee shall be
binding on all persons. In the event of (i) a consolidation or merger in which
the Company is not the surviving corporation, (ii) a consolidation or merger in
which the Company is the surviving corporation but holders of shares receive
securities or another corporation, or (iii) a sale of substantially all of

 



--------------------------------------------------------------------------------



 



    the Company’s assets (as an entirety) or capital stock to another person,
this option shall be deemed to apply to the equivalent amount of securities,
cash or other property that is received by Company stockholders in exchange for
their Company shares pursuant to such transaction; provided, however, that the
Compensation and Human Resource Committee may, in its discretion, either (i)
provide, upon written notice to the Optionee, that this option shall terminate
as of the date specified in such notice (in which case the Compensation and
Human Resource Committee may, but does not have to, accelerate the vesting of
any portion of this option that has not already vested as of the date such
notice is provided to the Optionee), or (ii) cancel this option and in
consideration of such cancellation pay to the Optionee an amount in cash with
respect to each share then remaining under the option equal to the difference
between the Fair Market Value of such share on the date of cancellation (or, if
greater, the per share value of the consideration received by Company
stockholders as a result of the merger, consolidation, reorganization or sale)
and the per share exercise price of the option.   12.   Continuance of
Employment
This option shall not be deemed to obligate the Company or any subsidiary to
retain the Optionee in its employ for any period.   13.   Provisions of the Plan
and Section 422 of the Internal Revenue Code
This certificate incorporates by reference the terms of the Plan and of
Section 422 of the Internal Revenue Code of 1986, as amended, and is subject to
the provision thereof. The Plan and the options granted pursuant to this
certificate are intended to comply with Section 422 of the Internal Revenue Code
of 1986, as amended, and all of the regulations issued pursuant thereto. This
certificate shall be construed in accordance with the Plan, said Section 422 and
the regulations issued there under and any provision of this certificate held to
be inconsistent therewith shall be severable and of no force or effect.       IN
WITNESS WHEREOF, Computer Associates International, Inc. has caused this
certificate to be executed by the Chief Operating Officer. This option is
granted at the Company’s principal executive office, One Computer Associates
Plaza, Islandia, New York 11749, on the date stated above.       Computer
Associates International, Inc.

     



         
By
  -s- Jeff Clarke [y67712y6771201.gif]    

 

--------------------------------------------------------------------------------

   

  Jeff Clarke    

  Chief Operating Officer    

 